Citation Nr: 0919511
Decision Date: 04/27/09	Archive Date: 06/02/09

DOCKET NO.  05-26 908	)	DATE APR 27 2009
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for hypertension, currently rated as 50 percent disabling.

2.  Entitlement to an increased rating for headache disability, currently rated as 10 percent disabling.

3.  Entitlement to an initial rating higher than 10 percent for atopic dermatitis.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to July 1988 and January 1989 to April 1995.

This case comes before the Board of Veterans Appeals (Board) on appeal from May 2004 and May 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

A motion to advance this case on the docket due to financial hardship was granted by the Board in April 2009.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2008).


REMAND

In an August 2005 substantive appeal, the Veteran requested that he be afforded a Central Office hearing in connection with his claims for increased ratings for hypertension and headache disability.  The Veteran indicated that he did not desire a hearing in connection with his claims for an initial rating higher than 10 percent for atopic dermatitis and for a TDIU in a January 2007 substantive appeal.

The Veteran was asked to clarify whether he desired a hearing and, if so, what type of hearing he desired by letter mailed in February 2009.  He responded in February 2009 that he desired a videoconference hearing before the Board at the RO.

Since such hearings are scheduled by the RO, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action:

The Veteran should be scheduled for a video-conference hearing before the Board in accordance with the advancement of this appeal on the Boards docket.

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2008).
